             Case 1:20-cv-01137-CJN Document 23 Filed 06/08/20 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 ELIZABETH BARBER, et al, on behalf of
 themselves and all others similarly situated,          Civil Action No. 1:20-cv-01137-CJN

         Plaintiffs,

 v.

 ELISABETH DeVOS, in her official
 capacity as United States Secretary
 of Education, and UNITED STATES
 DEPARTMENT OF EDUCATION,

         Defendants.


                                    JOINT STATUS REPORT

        Pursuant to the Court’s minute order of May 28, 2020, the parties hereby submit the

following Joint Status Report:

        Defendants’ Report:

        1.       The efforts taken as of June 2, 2020, by the United States Department of

Education (“Department”), to instruct employers to halt administrative wage garnishment

(“AWG”) and to refund borrowers whose wages were already garnished are set forth in the

Declaration of Mark A. Brown, Chief Operating Officer, Federal Student Aid, U.S. Department

of Education, filed on June 2, 2020 (ECF No. 20-1) (“Brown Decl.”).

        2.       In that declaration, General Brown stated that, as of May 16, 2020, the

Department’s contractor, Maximus Federal Servicers (“Maximus”), reported that it had notified,

either by mail or telephone call, 100% of employers that had been actively garnishing wages as

of May 11, 2020, instructing them to stop garnishments for Department-held debt. Brown Decl.

¶ 36.
            Case 1:20-cv-01137-CJN Document 23 Filed 06/08/20 Page 2 of 7



       3.       General Brown explained that the Department cannot directly determine when an

employer has canceled garnishment for its employees with federally-held student loans. Instead,

the Department measures on a weekly basis the percentage of borrowers for whom it has

received an AWG payment from an employer, during the week at issue, compared against the

total number of unique borrowers for which the Department has received an AWG payment

since March 13, 2020 (the latter is also referred to in the Declaration as “the original pool

covered by the CARES Act”). Brown Decl. ¶ 40. In other words, the percentages provided

represent a snapshot of the garnishment payments received by the Department from employers

during the given week.

       4.       As reported in the Joint Status Report filed on May 11, 2020 (ECF No. 11), for

the week ending May 7, 2020, the Department received payments from garnishment by

employers for approximately 14% of the total number of unique borrowers for which the

Department has received an AWG payment since March 13, 2020.

       5.       General Brown stated that, for the week ending May 14, 2020, the Department

received payments from garnishments by employers for fewer than 3 percent of the total number

of unique borrowers for which the Department has received an AWG payment since March 13,

2020. He further reported that the best information available to the Department indicates that,

for the week ending on May 28, the Department received payments from garnishments by

employers for approximately 4 percent of the total number of unique borrowers for which the

Department has received an AWG payment since March 13, 2020. Brown Decl. ¶ 40.

       6.       For the week ending on June 4, 2020, the Department received payments from

garnishments by approximately 2,500 employers affecting 1.5% percent of the total number of


                                                  2
             Case 1:20-cv-01137-CJN Document 23 Filed 06/08/20 Page 3 of 7



unique borrowers for which the Department has received an AWG payment since March 13,

2020.

        7.       The Department’s contractor, Maximus, continues to attempt to re-contact by

phone or other means, if available, those employers who continue to send in garnishment

payments, prioritizing employers by the number of employees they are garnishing pursuant to

Department orders.

        8.       With regard to refunds, General Brown reported, that as of June 1, 2020, the

Department has issued AWG refunds totaling over $172 million to over 370,000 borrowers,

representing over 94% of the wages garnished since March 13. Brown Decl. ¶ 45.

        9.       As of June 4, 2020, the Department has now issued AWG refunds totaling over

$174 million to over 371,000 borrowers, representing over 95% of the wages garnished since

March 13, 2020. Refunds for the remaining borrowers have been initiated by FSA and are either

being actively processed or on hold because the borrowers owed a refund have an invalid address

on file. In the meantime, all garnishment funds received by the Department are applied to each

borrower’s account until such time as a refund can be processed and sent to the borrower.

        10.      As of June 2, 2020, the Department reported that there were 21,000 borrowers

without valid addresses on file. Brown Decl. ¶ 46.

        11.      As of June 4, 2020, the Department reports that there are 19,000 borrowers

without valid addresses on file. The Department continues to work to validate addresses by

sending emails to the borrowers (most if not all of whom have email addresses on file)

instructing them to how to access and use the Debt Resolution Portal to confirm their address.




                                                 3
          Case 1:20-cv-01137-CJN Document 23 Filed 06/08/20 Page 4 of 7



       12.     The Department will continue with the foregoing efforts to obtain employer

compliance and to deliver refunds to all borrowers who are owed one. The Department has

voluntarily provided Plaintiffs and the Court with information previously in this case, and is

providing the information in this report pursuant to the Court’s minute order. But the ongoing

detailed reporting Plaintiffs request below would be wholly unjustified. Defendants’ time to

respond to the complaint has not even run yet, and there is no longer a motion for preliminary

injunction before the Court, because Plaintiffs withdrew it. In addition, unless and until a class is

certified (and the Court should decline to do so for the reasons set forth in Defendants’

Opposition to Plaintiffs’ Amended Motion for Class Certification (ECF No. 20)), there is no

plaintiff in the case with standing, and therefore the Court lacks subject-matter jurisdiction over

this case (as Defendants intend to demonstrate when they respond to the complaint). See ECF

No. 20 at 13-14. Further, the detailed reporting demanded by Plaintiffs would be unduly

burdensome as portions of it require information in a format not maintained or easily generated

by the Department. The Department should not be required to divert its efforts to help borrowers

in order to satisfy Plaintiffs’ demand for information to which they are not entitled.

       13.     Defendants have continued to encourage Plaintiffs’ counsel to put any borrower

still being garnished in touch with the Department, in order to provide information to direct the

Department’s ongoing to efforts to encourage the few remaining employers who are garnishing

wages to stop. The only specific borrower or employer information provided to date, however,

has been with regard to the garnishment of named Plaintiffs.




                                                 4
          Case 1:20-cv-01137-CJN Document 23 Filed 06/08/20 Page 5 of 7



       Plaintiffs’ Position Regarding Information Needed to Assess Compliance with
       CARES Act:

       14.     Having learned from the Brown Declaration that the Department does not know

the total number of outstanding garnishments and can only provide snapshots during a given

week, Plaintiffs believe that regular, ongoing reporting to the Court is necessary. This reporting

should be carried out using a standardized template so that the Department’s progress toward full

compliance can be accurately tracked over time.

       15.     Plaintiffs suggest that such reporting be filed every other Monday until such time

that the parties agree they are no longer necessary or until otherwise ordered by the Court.

       16.      In order to understand the precise status of the Department’s efforts to stop

ongoing garnishments, Plaintiffs request that these ongoing reports provide the following

information:

               a. The number of unique borrowers who remain subject to wage garnishment;

               b. The number of unique employers who have:

                       i. Not stopped garnishing wages for at least one employee;

                      ii. Not stopped garnishing wages for at least ten employees;

                      iii. Not stopped garnishing wages for at least fifty employees;

               c. With respect to all employers notified by mail to stop garnishing during the

                   reporting period, the number of notices confirmed as successfully delivered by

                   the United States Postal Service;

               d. A description of the “other means,” see supra, ¶ 7, that the Department (or

                   Maximus) is using to contact employers who continue to garnish wages, as



                                                 5
          Case 1:20-cv-01137-CJN Document 23 Filed 06/08/20 Page 6 of 7



                   well as a description of all new efforts used to halt ongoing garnishments

                   during the reporting period;

       17.     With respect to refunds, in order to understand the relief that has been provided to

remedy past and ongoing wage garnishment, Plaintiffs request that these ongoing reports provide

the following information:

               a. The total dollar amount of wages garnished since March 13, 2020;

               b. The total dollar amount of refund checks sent to borrowers;

               c. The total dollar amount of refund checks cashed or deposited;

               d. The number of unique borrowers who have been sent refund checks but have

                   not cashed a single check;

               e. The number of unique borrowers who do not have a valid address on file;

               f. Of those borrowers without a valid address on file, the total number who the

                   Department has sent an email to, the total number of those emails that

                   bounced back, and the total number of those email that were opened; and

               g. A description of all other ongoing efforts to locate borrowers who do not have

                   a valid address on file.

       18.     With what appears to be a minimum of 15,000 borrowers still subject to wage

garnishment, Plaintiffs’ counsel continues to hear from borrowers complaining of continued

garnishment. At this stage, given the Department’s statement that it will continue its efforts

toward full compliance with the CARES Act, Plaintiffs believe that, to the extent the

Department shows satisfactory progress, ongoing reporting is a better use of the parties’ and the

Court’s resources than continued litigation and motion practice, including the potential for a


                                                  6
         Case 1:20-cv-01137-CJN Document 23 Filed 06/08/20 Page 7 of 7



motion for leave to file a second amended complaint and new motion for a preliminary

injunction on behalf of borrowers still being garnished.



Dated: June 8, 2020                                 Respectfully submitted,
 /s/ Alexander S. Elson                             JOSEPH H. HUNT
 Daniel A. Zibel (D.C. Bar No. 491377)              Civil Division
 Eric Rothschild (D.C. Bar No. 1048877)
 Alexander S. Elson (D.C. Bar No. 1602459)          MARCIA BERMAN
 National Student Legal Defense Network             Assistant Branch Director, Federal Programs
 1015 15th Street NW, Suite 600                     Branch
 Washington, DC 20005
 (202) 734-7495                                     /s/ Carol Federighi
 alex@defendstudents.org                            CAROL FEDERIGHI
 eric@defendstudents.org                            Senior Trial Counsel
 dan@defendstudents.org                             United States Department of Justice
                                                    Civil Division, Federal Programs Branch
 Stuart T. Rossman* (BBO No. 430640)                P.O. Box 883
 Persis Yu* (BBO No. 685951)                        Washington, DC 20044
 National Consumer Law Center                       Phone: (202) 514-1903
 7 Winthrop Square, Fourth Floor                    Email: carol.federighi@usdoj.gov
 Boston, MA 02110
 (617) 542-8010                                     Counsel for Defendants
 srossman@nclc.org
 pyu@nclc.org

 Counsel for Plaintiffs

 * admitted pro hac vice




                                                7
